
	
		II
		111th CONGRESS
		1st Session
		S. 680
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To limit Federal emergency economic assistance payments
		  to certain recipients.
	
	
		1.Limitation on Federal
			 economic assistance paymentsNotwithstanding any other provision of law,
			 payments to any person (including any affiliates thereof) under the Troubled
			 Asset Relief Program established under Division A of the Emergency Economic
			 Assistance Act of 2008 or any other Federal emergency economic assistance
			 program may not exceed, in the aggregate, $150,000,000,000.
		
